DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
In the communication filed on 7/27/2022, claims 8, and 12-13 are amended, claims 1-7 were previously cancelled and claims 9 and 14 are canceled in the present communication. Thus, claims 8 and 10-13 are pending in the present application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 7/27/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. 
The applicant argues that Mayer and Klang do not teach or suggest “the open-circuit voltage value is transmitted, together with the second state of charge associated therewith” and “transmitting an information signal to the electrically drivable motor vehicle based on a deviation between the open-circuit voltage value and the expected voltage value exceeding a predetermined value” (Applicant’s response; page 11).
However, the combination of Aridome and Kawakita teaches both the open-circuit voltage (OCV) value and the second state of charge (SOC). Each of these values are considered data. Mayer discloses sending the data, or the OCV value and the second SOC determined by Aridome, to the remote monitoring and diagnostic system (30) of Mayer which is a central data processing unit that is remote from a vehicle. It should further be noted that the RDS (30) and user devices may be combined or separate (40) (Mayer; FIG. 1; ¶46). The data processing module (44) monitors and compares data against thresholds and takes remedial actions such as reporting, or transmitting, a signal back to the vehicle (Mayer; FIG. 1, 2A and 5; ¶47, 107). The transmission to the vehicle is further evidenced by FIG. 8 at S-22 of Mayer as it discloses issuing a command to the vehicle.
Klang teaches how to determine whether there is a problem with a battery, such as a short. A short is detected if there is a sizable deviation in the voltage from the expected OCV (Klang; page 27, lines 4-5). Because Mayer teaches determining a problem that requires a remedial action, such as the short taught by Klang, the limitations of “the open-circuit voltage value is transmitted, together with the second state of charge associated therewith” and “transmitting an information signal to the electrically drivable motor vehicle based on a deviation between the open-circuit voltage value and the expected voltage value exceeding a predetermined value” are taught by the references previously cited. Thus, the argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aridome WO2014147475A2 in view of Kawakita JP2012108046A and in view of Mayer US20110130905A1 and Klang WO2007075403A2.
	Regarding claim 8, Aridome teaches a method (Aridome; FIG. 5) for determining the open circuit voltage (OCV) of the battery system – or high voltage store - (¶44) mounted on an electric vehicle (EV) (Aridome; ¶18). FIG. 3 of Aridome illustrates the OCV being associated to a particular state of charge (SOC). Further, FIG. 4 illustrates a predetermined time of a termination of charging at (t4) where the battery is charged up to the termination of charging.
	Aridome discloses that the before the termination of charging (t4), there is a temporary stop of charging (t2). At this point SOC_s – second SOC - is less than SOC_e – first SOC (FIG. 4). Charge is interrupted for a time t3-t2 – a standby time - after reaching SOC_s. A standby time is a period of time set in advance in order to resolve polarization of the battery (Aridome; FIG. 4; ¶75). An accurate SOC is calculated by acquiring an OCV after a lapse of the predetermined period of time from a temporary stop of charging (Aridome; ¶75 – last sentence).
	Aridome is silent as to measuring the open-circuit voltage after a period of time has elapsed that is shorter than the lapse of the predetermined period of time from a temporary stop of charging.
	Kawakita discloses an OCV acquisition process during a charging pause (Kawakita; page 10, 4th full paragraph).
	One of ordinary skill in the art would know that since measurement is carried out at the end of the relaxation period of Aridome, the relaxation period can be conceptually subdivided, as in Kawakita, into a somewhat shorter pure relaxation period without measurement and into the period of measurement with continuation of relaxation, as described in Kawakita. It would be obvious to provide the measurement of Koji in order to provide a measurement during a stabilizing of the voltage after suspension which would provide a more accurate measurement (Kawakita; page 10, last paragraph).
Aridome is silent as to the open-circuit voltage values of claim 13 being transmitted to a central data processing unit that is remote from the electrically drivable motor vehicle, that compares the open-circuit voltage value with an expected voltage value for the second state of charge and transmits an information signal to the electrically drivable motor vehicle when a deviation between the open-circuit voltage value and the expected voltage value exceeds a predetermined value.
Mayer discloses sending the data, or the OCV value and the second SOC determined by Aridome, to the remote monitoring and diagnostic system (30) of Mayer which is a central data processing unit that is remote from a vehicle. It should further be noted that the RDS (30) and user devices may be combined or separate (40) (Mayer; FIG. 1; ¶46). The data processing module (44) monitors and compares data against thresholds and takes remedial actions such as reporting, or transmitting, a signal back to the vehicle (Mayer; FIG. 1, 2A and 5; ¶47, 107). The transmission to the vehicle is further evidenced by FIG. 8 at S-22 of Mayer as it discloses issuing a command to the vehicle.It would be obvious to one of ordinary skill in the art to provide the external monitoring of Mayer with the data measuring of Aridome in order to monitor operators for performance, problems and to further improve the design (Mayer; ¶10).
Mayer is silent as to comparing the open-circuit voltage with an expected voltage value.
Klang discloses a method of monitoring a battery in an operating vehicle (Klang; page 12 lines 10-11). Klang teaches how to determine whether there is a problem with a battery, such as a short. A short is detected if there is a sizable deviation in the voltage from the expected OCV (Klang; page 27, lines 4-5). Sizeable implying that there is some sort of threshold. Because Mayer teaches determining a problem that requires a remedial action, such as the short taught by Klang, the limitations of “the open-circuit voltage value is transmitted, together with the second state of charge associated therewith” and “transmitting an information signal to the electrically drivable motor vehicle based on a deviation between the open-circuit voltage value and the expected voltage value exceeding a predetermined value” are taught by the references previously cited.
Because a short is a known issue that occurs in batteries, it would be obvious to one of ordinary skill in the art that in the process of monitoring the battery for problems, as in Mayer, a short would be included in the “problem” as it would indicate that a battery is not functioning properly.
	Regarding claim 10, Aridome teaches the replacement of the oldest measured values in the case of repeated capture of measured values (Aridome; FIG. 2).
	Regarding claim 11, Aridome teaches that, in the SOC estimation process, the terminal voltage is detected by a monitoring unit in a state immediately after the battery pack is connected to a charger (206) (Aridome; ¶53). External charging is started upon connecting the charging plug (Aridome; FIG. 5 at S101). Charging is started at t1 with a SOC of SOC1 (Aridome; FIG. 4).
Regarding claim 12, Aridome is silent as to the predetermined time being a planned departure time of the electrically drivable vehicle.
However, it is inherent in the an electric vehicle that once the battery reaches a terminal voltage, the battery is charged enough for the vehicle to depart.
Regarding claim 13, as best understood, a state parameter is the storage capacity of the high-voltage store (see applicant’s description ¶25). Aridome teaches a method for operating a battery system of an electric vehicle (Aridome; FIG. 1; ¶18) which computes the full charge capacity computing process – or a state parameter - by determining the rate of change in OCV with respect to a change in SOC (Aridome; FIG. 2; ¶54-56).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859